Appeal by the defendant from a judgment of the County Court, Westchester County (Neary, J.), rendered October 29, 2008, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s purported waiver of his right to appeal was not valid. The defendant’s contention that the County Court abused its discretion in connection with the sentence offered in the plea negotiation is, in effect, a contention that his plea of guilty was not knowing, voluntary, and intelligent. This contention is not preserved for appellate review (see People v Velez, 64 AD3d 799 [2009]; People v LeGrady, 50 AD3d 1059 [2008]; People v Vasquez, 40 AD3d 1134 [2007]; People v Roman, 8 AD3d 503 [2004]), as the defendant did not move to withdraw his plea prior to the imposition of the agreed-upon sentence. In any event, the defendant’s contentions with regard to the County Court’s rejection of his unilateral attempt to renegotiate the sentence offer, and with regard to any potential motion to withdraw the plea, are without merit. Spolzino, J.P., Miller, Angiolillo and Dickerson, JJ., concur.